DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 09, 2022 has been entered.
Claims 1-6, 8, 21-26, 28, & 30-35 are pending.
Claims 1, 4, 21, 23-24, 26, & 28 have been amended.
Claims 30-35 are new.
Claims 7, 9-20, 27, & 29 have been canceled.

Response to Arguments
Applicant's arguments filed June 09, 2022 have been fully considered but they are not persuasive. See Examiner’s response below.
With respect to Claim 1, applicant appears to assert that the cited art of record does not teach “forwarding the received request to another service entity for the service in the network, the another service entity for the service having a closer proximity to the data on which the requested data analytics operation is to be performed”.  Examiner respectfully disagrees.  Rag teaches [0028] other service entities, wherein the variety of data sources represented in Rag are indicative of other service entities.  Furthermore, Rag teaches [0028] transmitting data such as an analytics request, wherein transmission of an analytics request is equivalent to forwarding a request given the broadest reasonable interpretation of “forwarding the received request”.  Therefore the cited art does in fact teach “forwarding the received request to another service entity for the service in the network, the another service entity for the service having a closer proximity to the data on which the requested data analytics operation is to be performed”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8, 21-26, 28, & 30-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raghaven et al. (US Pub. No. 2015/0370872 A1) in view of CONVIDA (WO 2016/044581 A1).
In respect to Claim 1, Rag teaches:
a method performed by a service entity for a service supporting service capabilities through a set of application programming interfaces (APIs) in a network, (Rag teaches [FIG. 5A, FIG. 6, 0062] nodes within a communication network.) Raghavan teaches [FIG. 6, 0062] a service layer node of a communications network, wherein the computing node is a service layer node within the illustrated communications network (604).
the method comprising: receiving, from an application entity device via the network, a request to perform a data analytics operation on data, the request identifying a type of data analytics capability capable of performing the requested data analytics operation, Raghavan further teaches [0049] identification of a type of data analytics capability, wherein Raghavan teaches a management module pertaining to results of performing analysis.
the request further comprising one or more parameters required by the identified type of data analytics capability, the required parameters being specified in a profile defined for the identified type of data analytics capability, (Rag teaches [FIG. 5A, 0013] performing data analytics based upon defined features, wherein these features are parameters associated with the data analytics.) Raghavan goes further to teach [0049] the required parameters specified in a profile defined for the identified type of data analytics capability, wherein a report parameter manager comprises a repository of parameters to be used in generating analytical reports.
(Rag teaches [0061] providing interaction with the database using an application programming interface.) Finally, Raghavan teaches [0049, 0061] conversion of data based on the parameters or profile associated with a particular analytical data request whether it be time periods, geographic region, etc.
forwarding the received request to another service entity for the service in the network, the another service entity for the service having a closer proximity to the data on which the requested data analytics operation is to be performed; (Rag teaches [0028] an analytics request transmitted to another data source, wherein this data source is node within the communications network.  Given the broadest reasonable interpretation, the language “closer proximity” can be interpreted to include a variety of things, wherein in the cited art [0028] data repositories maintained by the provider constitutes “closer proximity”.)
(Rag teaches [0017] usage of a third-party, wherein this usage is indicia of forwarding the request for performance.)
receiving, from the another service entity, a response to the requested data analytics operation on the data (Rag teaches [0047] providing results of performing data analytics.)
Rag does not explicitly disclose:
wherein the profile defined for the identified type of data analytics capability further comprises a mapping to an application programming interface of a data analytics capability of the requested type;
However, CONVIDA teaches:
wherein the profile defined for the identified type of data analytics capability further comprises a mapping to an application programming interface of a data analytics capability of the requested type; (CONVIDA teaches [0006-0011] APIs for a variety of analytic types including security, charging, data management, discovery, etc.)
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate the teachings of CONVIDA into the system of Rag.  One of ordinary skill in the art would be motivated to provide a system which allows devices to access more services and exchange data with more platforms, thus giving application and device developers more possibilities in terms of what can be built with the internet of things.  This will also allow more information exchange to become possible, devices will be able to access more services, and a wider range of services can be created.
As per Claim 2, Rag teaches:
wherein the received request further comprises the data on which the data analytics operation is to be performed (Rag teaches [FIG. 5A, 0013] performing data analytics based upon defined features, wherein these features are parameters associated with the data analytics.)
As per Claim 3, Rag teaches:
wherein the received request comprises a uniform resource indicator associated with the data on which the data analytics operation is to be performed, and wherein the method further comprises retrieving, based on the uniform resource indicator, the data on which the data analytics operation is to be performed (Rag teaches [0025] uniform resource locators for performing data analytics.)
As per Claim 4, Rag teaches:
wherein the method is performed by a data analytics service of the service (Rag [FIG. 5A])
As per Claim 5, Rag teaches:
wherein the data analytics service interfaces with a plurality of different types of analytics capabilities (Rag teaches [FIG. 5A] a variety of types of data analytics.)
As per Claim 6, Rag teaches:
further comprising converting, based on the profile of the identified type of data analytics capability, the received request into a request that conforms to an application programming interface of a data analytics capability of the requested type, wherein the converting is performed by an interface converter of the data analytics service that interfaces with the analytics capability of the requested type
As per Claim 8, Rag teaches:
wherein the requested data analytics operation is performed by the requested data analytics capability in accordance with a subscription associated with the requested data analytics operation (Rag teaches [0027] utilization of a subscription plan.)

Claims 21-26 & 28 are the apparatus claims corresponding to method claims 1-6 & 8 respectively, therefore are rejected for the same reasons noted previously.

As per Claim 30, CONVIDA teaches:
wherein the service is provided as a middleware service for IoT services (CONVIDA teaches [0004-0005] IoT services, network protocols, and M2M standards.)
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate the teachings of CONVIDA into the system of Rag.  One of ordinary skill in the art would be motivated to provide a system which allows devices to access more services and exchange data with more platforms, thus giving application and device developers more possibilities in terms of what can be built with the internet of things.  This will also allow more information exchange to become possible, devices will be able to access more services, and a wider range of services can be created.



As per Claim 31, CONVIDA teaches:
wherein the middleware service is a service layer located on top of network protocol stacks (CONVIDA teaches [0004-0005] IoT services, network protocols, and M2M standards.)
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate the teachings of CONVIDA into the system of Rag.  One of ordinary skill in the art would be motivated to provide a system which allows devices to access more services and exchange data with more platforms, thus giving application and device developers more possibilities in terms of what can be built with the internet of things.  This will also allow more information exchange to become possible, devices will be able to access more services, and a wider range of services can be created.
As per Claim 32, CONVIDA teaches:
wherein the service layer is defined according to ETSI/oneM2M standards (CONVIDA teaches [0004-0005] IoT services, network protocols, and M2M standards.)
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate the teachings of CONVIDA into the system of Rag.  One of ordinary skill in the art would be motivated to provide a system which allows devices to access more services and exchange data with more platforms, thus giving application and device developers more possibilities in terms of what can be built with the internet of things.  This will also allow more information exchange to become possible, devices will be able to access more services, and a wider range of services can be created.

Claims 33-35 are the apparatus claims corresponding to method claims 30-32 respectively, therefore are rejected for the same reasons noted previously.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BULLOCK whose telephone number is (571)270-1395. The examiner can normally be reached 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA BULLOCK/Primary Examiner, Art Unit 2153                                                                                                                                                                                                        June 16, 2022